
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.17


PerfectData Corporation
110 West Easy Street
Simi Valley, CA 93065

    October 27, 2000

Mr. Dimitri Simonenko
Business Solutions Group, Inc.
45723 Paddington Station Terrace
Sterling, VA 20166

Re: $60,000 Loan to Business Solutions Group, Inc.

Gentleman:

    This letter shall confirm our agreement with respect to the above referenced
loan. Upon the execution hereof, PerfectData Corporation (the "Lender") shall
loan (the "Loan") Sixty Thousand ($60,000) Dollars to Business Solutions
Group, Inc. (the "Borrower"), a Virginia corporation, which loan shall bear
interest at a rate of seven (7%) percent per annum and shall be repayable on
December 15, 2000, and shall be mandatorily prepayable out of the proceeds of
the Comp USA Receivables (herein defined). The Loan shall be evidenced by a
promissory note (the "Note"). The payment of the Loan shall be secured by a
first priority security interest in all of the Borrower's accounts receivable
from Comp USA (the "Comp USA Receivables"). All invoices relating to the Comp
USA accounts receivable shall reflect the Lender's security interest therein and
shall instruct that the Comp USA receivables shall be paid to an account
designated and controlled by the Lender. The lender shall apply the proceeds of
the Comp USA Receivables to the payment of all amounts due under the Note and
shall remit the balance to the Borrower. The Borrower and Dimitri Simonenko
represent and warrant to the lender that as of the date hereof the outstanding
balance of the Comp USA Receivables are $99,456 which are represented by the
invoices attached hereto as Exhibit "A".

    This Agreement shall be enforced, governed by, and construed in accordance
with the laws of the State of New York, regardless of the choice of law or
conflict of law provisions of or any other jurisdiction. The parties agree that
any suit brought in connection with this Agreement shall be brought in the state
or federal courts located in the in the State of New York county of New York.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO VENUE, INCLUDING AN
OBJECTION BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT SUCH PARTY NOW HAS
OR HEREAFTER MAY HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION.

    Lender may assign this Agreement at any time without the consent of
Borrower. All stipulations, promises and agreements herein by or on behalf of
Borrower or Lender shall bind the successors and assigns of such party, whether
so expressed or not, and shall inure to the benefit of the successors and
assigns of Borrower Lender.

    If any provision hereof shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this

E–18

--------------------------------------------------------------------------------

Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

        Very truly yours,
PERFECTDATA CORPORATION
 
 
 
 
By:
 
/s/ HARRIS SHAPIRO   

--------------------------------------------------------------------------------

Acknowledged and Agreed to This 27th day of October, 2000:        
BUSINESS SOLUTIONS GROUP, INC.
 
 
 
 
BY:
 
/s/ DMITRI SIMONENKO   

--------------------------------------------------------------------------------


 
 
 
  Title: President        

E–19

--------------------------------------------------------------------------------




SECURITY AGREEMENT


    SECURITY AGREEMENT, dated October 27, 2000 made by and among Business
Solutions Group, Inc., a Virginia corporation, having an address at 45723
Paddington Station Terrace (the "Grantor") in favor of Perfectdata Corporation,
a California corporation, having an address at 110 West Easy Street, Simi
Valley, California 93065 (the "Secured Party").

W I T N E S S E T H:

    WHEREAS, the Grantor has requested that the Secured Party loan to the
Grantor Sixty Thousand ($60,000) Dollars (the "Loan") which Loan will be
evidenced by a promissory note of even date hereof (the "Note");

    WHEREAS, the Secured Party is willing to make the Loan to the Grantor only
if the Grantor grants to the Secured Party a first priority security interest in
certain of the Grantor's assets to secure the payment of the Loan.

    NOW, THEREFORE, in consideration of the making of the Loan and the premises
and the agreements herein, the Grantor hereby agrees with the Secured Party as
follows:

    SECTION 1.  Definitions.  All terms used in this Agreement which are defined
in the Note or in Article 9 of the Uniform Commercial Code currently in effect
in the State of New York (the "Code") and which are not otherwise defined herein
shall have the same meanings herein as set forth therein.

    SECTION 2.  Grant of Security Interest.  As collateral security for all of
the Obligations (as defined in Section 3 hereof), the Grantor hereby pledges,
assigns and grants to the Secured Party a continuing security interest in the
following assets of the Grantor, wherever located and whether now or hereafter
existing and whether now owned or hereafter acquired, (collectively, the
"Collateral"):

    (a) all of the Grantor's right, title and interest in and to all present and
future accounts, contract rights, chattel paper, documents and instruments
resulting from the sale of inventory to CompUSA (any and all such accounts,
contract rights, chattel paper, instruments documents and rights and obligations
being hereinafter referred to as the "Receivables");

    (b) all proceeds and products of any and all of the foregoing Collateral
and, to the extent not otherwise included, all payments under insurance (whether
or not the Secured Party is the loss payee thereof), and any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral); in each case, howsoever the Grantor's interest
therein may arise or appear (whether by ownership, security interest, claim or
otherwise).

    SECTION 3.  Security for Obligations.  The security interest created hereby
in the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
"Obligations"): the prompt and timely payment by the Grantor, as and when due
and payable, of all amounts and liabilities of any kind or nature due under the
Loan, the Note and under this Agreement and any future advances from time to
time owing by the Grantor to the Secured Party which may arise in the future.

    SECTION 4.  Representations and Warranties.  Grantor represents and warrants
to the Secured Party as follows:

    (a) The Grantor is and will be at all times the owner of the Collateral free
and clear of any lien, security interest or other charge or encumbrance, except
for the security interest created by this Agreement. No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording or filing office, except such as may have
been filed in favor of the Secured Party relating to this Agreement.

E–20

--------------------------------------------------------------------------------

    SECTION 5.  Covenants as to the Collateral.  So long as any of the
Obligations shall remain outstanding, unless the Secured Party shall otherwise
consent in writing:

    (a) The Grantor will at its expense, at any time and from time to time,
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary or desirable or that the Secured Party may
request in order (i) to perfect and protect the security interest purported to
be created hereby, (ii) to enable the Secured Party to exercise and enforce its
rights and remedies hereunder in respect of the Collateral, or (iii) to effect
otherwise the purposes of this Agreement, including without limitation,
(A) marking conspicuously each chattel paper included in the Receivables and, at
the request of the Secured Party, each of their records pertaining to the
Collateral with a legend, in form and substance satisfactory to the Secured
Party, indicating that such chattel paper or Collateral is subject to the
security interest created hereby, (B) if any Receivable shall be evidenced by a
promissory note or other instrument or chattel paper, delivering and pledging to
the Secured Party hereunder such note, instrument or chattel paper duly indorsed
and accompanied by executed instruments of transfer or assignment, all in form
and substance satisfactory to the Secured Party, as may be necessary or
desirable or that the Secured Party may request in order to perfect and preserve
the security interest purported to be created hereby, and (C) furnishing to the
Secured Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may reasonably request, all in reasonable
detail.

    (b) The Secured Party shall have the right at any time, upon the occurrence
and during the continuance of an Event of Default, or an event which the giving
of notice or the lapse of time or both would constitute an Event of Default, to
notify the account debtors or obligors under any Receivables and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to the Grantor thereunder directly to the Secured Party and, upon such
notification and at the expense of the Grantor and to the extent permitted by
law, to enforce collection of any such Receivables and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as the Grantor might have done. After an Event of Default, or an event
which the giving of notice or the lapse of time or both would constitute an
Event of Default, (A) all amounts and proceeds (including instruments) received
by the Grantor in respect of the Receivables shall be received in trust for the
benefit of the Secured Party hereunder, shall be segregated from other funds of
the Grantor and shall be forthwith paid over to the Secured Party in the same
form as so received (with any necessary endorsement) to be held as cash
collateral and either (1) released to the Grantor so long as no Event of Default
shall have occurred and be continuing or (2) if any Event of Default shall have
occurred and be continuing, applied as specified in Section 7(b) hereof, and
(B) the Grantor will not adjust, settle or compromise the amount or payment of
any Receivable or release wholly or partly any account debtor or obligor thereof
or allow any credit or discount thereon.

    (c) The Grantor will not (i) sell, assign (by operation of law or
otherwise), exchange or otherwise dispose of any of the Collateral, or
(ii) create or suffer to exist any lien, security interest or other charge or
encumbrance upon or with respect to any Collateral, except for the security
interest created hereby

    SECTION 6.  Additional Provisions Concerning the Collateral.  

    (a) The Grantor hereby authorizes the Secured Party to file, without the
signature of the Grantor where permitted by law, one or more financing or
continuation statements, and amendments thereto, relating to the Collateral
which the Secured Party may deem necessary or desirable.

    (b) The Grantor hereby irrevocably appoints the Secured Party the Grantor's
attorney-in-fact and proxy, with full authority in the place and stead of the
Grantor and in the name of the

E–21

--------------------------------------------------------------------------------

Grantor or otherwise, upon the occurrence of an Event of Default, to take any
action and to execute any instrument which the Secured Party may deem necessary
or advisable to accomplish the purposes of this Agreement, including, without
limitation, (i) to ask, demand, collect, sue for, recover, compound, receive and
give acquitence and receipts for moneys due and to become due under or in
respect of any Collateral; (ii) to receive, indorse, and collect any drafts or
other instruments, documents and chattel paper in connection with clause (i) of
this subsection (b); and (iii) to file any claims or take any action or
institute any proceedings which the Secured Party may deem necessary or
desirable for the collection of any Collateral or otherwise to enforce the
rights of the Secured Party with respect to any Collateral.

    (c) If the Grantor fails to perform any agreement contained herein, the
Secured Party may perform, or cause performance of, such agreement or
obligation, and the expenses of the Secured Party incurred in connection
therewith shall be payable by the Grantor pursuant to Section 8 hereof.

    (d) The powers conferred on the Secured Party hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Secured Party shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior Party or any other rights
pertaining to any Collateral.

    SECTION 7.  Remedies Upon Default.  If any Event of Default shall have
occurred and be continuing:

    (a) The Secured Party may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all of the rights and remedies of a secured party on default under the Code
(whether or not the Code applies to the affected Collateral), and may also
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the Secured
Party's offices or elsewhere, for cash, on credit or for future deliver, and at
such price or prices and upon such other terms as the Secured Party may deem
commercially reasonable. The Grantor agrees that, to the extent notice of sale
shall be required by law, at least 10 days' notice to the Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

    (b) Any cash held by the Secured Party as Collateral and all cash proceeds
received by the Secured Party in respect of any sale of, collection from, or
other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to the Secured Party pursuant to Section 8
hereof) in whole or in part by the Secured Party against, all or any part of the
Obligations in such order as the Secured Party and remaining after payment in
full of all of the Obligations shall be paid over to the Grantor or to such
person as may be lawfully entitled to receive such surplus.

    (c) In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Grantor shall be liable for the deficiency, together with
interest thereon at the highest rate permitted by applicable law, together with
the costs of collection and the reasonable fees and expenses of any attorneys
employed by the Secured Party to collect such deficiency.

E–22

--------------------------------------------------------------------------------

    SECTION 8.  Indemnity and Expenses.  

    (a) The Grantor agrees to indemnify the Secured Party from and against any
and all claims, losses and liabilities growing out of or resulting from this
Agreement (including, without limitation, enforcement of this Agreement), except
claims, losses or liabilities resulting solely and directly from the Secured
Party's gross negligence or willful misconduct.

    (b) The Grantor will, upon demand, pay to the Secured Party the amount of
any and all costs and expenses, including the reasonable fees and disbursements
of the Secured Party's counsel and of any experts and agents, which the Secured
Party may incur in connection with (i) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Collateral; (ii) the exercise or enforcement of any of the rights of the Secured
Party hereunder; or (iii) the failure by the Grantor to perform or observe any
of the provisions hereof.

    SECTION 9.  Notices, Etc.  All notices permitted or required by any
provision of this Agreement shall be made in writing and sent via hand delivery
or recognized overnight courier or by certified U.S. Mail, return receipt
requested, addressed to the address of the receiving party or parties, or to
such other address as may be designated by written notice. In the event there is
a change in the address of any of the parties, such party shall inform the
remaining parties within twenty (20) days of such change. Notice sent by
certified U.S. Mail, return receipt requested, shall be deemed to have been
given on the date which falls two (2) days after the date postmarked by the
United States Postal Service. In all other cases, notice shall be deemed to have
been given upon delivery. For purposes of this Agreement, notice to each of the
parties shall given as follows:

    a.  If to Grantor:
Business Solutions Group, Inc.
45723 Paddington Station Terrace
Sterling, VA 20166

    b.  If to Secured Party;
110 West Easy Street
Simi Valley, CA 93065

With a copy to:

Wachtel & Masyr, LLP
110 East 59th Street
New York, N.Y. 10022
Attn: Scott J. Lesser, Esq.

    SECTION 10.  Miscellaneous.  

    (a) No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by the Grantor and the Secured Party, and no
waiver of any provision of this Agreement, and no consent to any departure by
the Grantor therefrom, shall be effective unless it is in writing and signed by
the Secured Party, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

    (b) No failure on the part of the Secured Party to exercise, and no delay in
exercising, any right hereunder or under the Loan Agreement or Note shall
operate as a waiver thereof; nor shall any single or partial exercise thereof or
the exercise of any other right. The rights and remedies of the Secured Party
provided herein, in the Loan Agreement and in the Note are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Secured Party under this Agreement, the Loan Agreement and the
Note are not conditional or contingent on any attempt by the Secured Party to
exercise any of its rights against any other

E–23

--------------------------------------------------------------------------------

person. This Agreement does not in any way amend, limit, modify, waive, the
Secured Party's rights under the Loan Agreement Note.

    (c) Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

    (d) This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment in
full of the Obligations, (ii) be binding on the Grantors and its successors and
assigns and shall inure, together with all rights and remedies of the Secured
Party and its successors, transferees and assigns. Without limiting the
generality of clause (ii) of the immediately preceding sentence, the Secured
Party may assign or otherwise transfer its rights under the Note, and its rights
under this Agreement, to any other person, and such other person shall thereupon
become vested with all of the benefits in respect thereof granted to the Secured
Party herein or otherwise. None of the rights or obligations of the Grantor
hereunder may be assigned or otherwise transferred without the prior written
consent of the Secured Party.

    (e) Upon the satisfaction in full of the Obligations: (i) this Agreement and
the security interest created hereby shall terminate and all rights to the
Collateral shall revert to the Grantor, and (ii) the Secured Party will, upon
the Grantor's request and at the Grantor's expense, (A) return to the Grantor
such of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof, and (B) execute and deliver to the Grantor
such documents as the Grantor shall reasonably request to evidence such
termination.

    (f)  This Agreement shall be enforced, governed by, and construed in
accordance with the laws of the State of New York, regardless of the choice of
law or conflict of law provisions of or any other jurisdiction. The parties
agrees that any suit brought in connection with this Agreement shall be brought
in the state or federal courts located in the in the State of New York, County
of New York. The parties consent to the personal jurisdiction of such courts.
THE PARTIES HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO VENUE, INCLUDING AN
OBJECTION BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT THE PARTIES NOW
HAVE OR HEREAFTER MAY HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION.

    (g) All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, singular or plural, as the identity of the
antecedent person or persons or entity or entities may require. The headings
preceding the text of the Sections included in this Agreement and the headings
to Exhibits attached to this Agreement are for convenience only and shall not be
deemed part of this Agreement be given any effect in interpreting this
Agreement. The use of the terms "including or "include" shall in all cases
herein mean "including, without limitation" or "Include, without limitation",
respectively. Underscored references to Section, subsections or exhibits shall
refer to those portions of this Agreement. Consummation of the transactions
contemplated herein shall not be deemed a waiver of a breach of or inaccuracy in
any representation, warranty or covenant or of any party's rights and remedies
with regard thereto. No specific representation, warranty or covenant contained
herein shall limit the generality or applicability of a more general
representation, warranty or covenant was not also breached or inaccurate.

E–24

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by its officer thereunto duly authorized, as of the date
first above written.

    GRANTOR
 
 
By:
 
/s/ DMITRI V. SIMONENKO   

--------------------------------------------------------------------------------


 
 
SECURED PARTY
 
 
By:
 
/s/ HARRIS SHAPIRO   

--------------------------------------------------------------------------------

E–25

--------------------------------------------------------------------------------




PROMISSORY NOTE


$60,000   Date: October 27, 2000

    FOR VALUE RECEIVED, the undersigned, Business Solutions Group, Inc. a
Virginia corporation (the "Maker"), hereby promises to pay to the order of
Perfectdata Corporation a California (the "Holder"), at the Maker's offices
located at 110 West Easy Street, Simi Valley, CA 93065 (or at such other place
as the Holder of this Note designates in writing to the Maker), in lawful money
of the United States of America, the principal sum of Sixty Thousand ($60,000)
Dollars, plus all accrued and unpaid interest thereon as provided below, on
December 15, 2000. The outstanding principal balance of this Note shall bear
simple interest from the date hereof until repaid in full, at the rate of seven
(7%) percent per annum.

    This Note is being given pursuant to a Loan Agreement, dated October 27,
2000, between the Maker and the Holder (the "Loan Agreement") and is secured by
a lien on certain of the assets of the Maker pursuant to a Security Agreement,
dated October 27, 2000, between the Maker and the Holder, (the "Security
Agreement").

    1.  Prepayment.  

    The unpaid principal amount of this Note may be prepaid at any time in
whole, or in part, by the Maker without penalty. Any such prepayment shall first
be applied to accrued interest and then to principal. The unpaid principal
amount of this Note shall be prepaid from the proceeds of the collateral. Any
such prepayment shall first be applied to accrued interest and then to
principal.

    2.  Default.  

    (a)  Definition.  For purposes of this Note, an Event of Default shall be
deemed to have occurred if:

(i)the Maker fails to pay when due any payable (whether at maturity or
otherwise) the full amount of interest then accrued on this Note or the full
amount of any principal payment on this Note; or

(ii)the Maker fails to perform or observe any provision contained in the
Security Agreement, and such failure is not cured within 5 days after the
occurrence thereof,; or

(iii)any representation, warranty or information contained in the Security
Agreement, is false or misleading in any material respect on the date made; or

(iv)there is entered any order, judgment or decree by a court of competent
jurisdiction for relief in respect of the Maker, under any applicable federal or
state bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law or other similar law, whether now or hereafter in
effect, or appointing a receiver, assignee or trustee of all or a substantial
part of the Maker's property, assets or revenues and that order, judgment or
decree shall have continued unstayed, unbonded and in effect for a period of
30 days; or

(v)the filing by the Maker of a petition seeking relief under Title 11 of the
United States Code, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or other similar law, or
the consent by the Maker to the institution of proceedings thereunder or to the
filing of any such petition or to the appointment or taking of possession by a
receiver, liquidator, assignee, trustee or custodian of any substantial part of
the properties, assets or revenues of the Maker or the making by the Maker of a
general assignment for the benefit of its creditors; or

E–26

--------------------------------------------------------------------------------

(vi)the Maker shall admit in writing its inability to pay its debts as they
mature or if the Maker becomes insolvent;

    The foregoing shall constitute Events of Default whatever the reason or
cause for any such Event of Default and whether it is voluntary or involuntary
or is effected by operation of law or pursuant to any judgment, decree or order
of any court or any order, rule or regulation of any administrative or
governmental body.

    (b)  Consequences of Event of Default.  

(i)If any Event of Default has occurred, the interest rate on this Note shall
increase immediately by an increment of five (5) percentage point(s) to the
extent permitted by law thereafter, until such time as the Note is paid in full.

(ii)If an Event of Default has occurred, the aggregate principal amount of the
Note (together with all accrued interest thereof and all other amounts due and
payable with respect thereto) shall become immediately due and payable without
any action on the part of the Holder, and the Maker shall immediately pay to the
Holder all amounts due and payable with respect to the Note.

(iii)The Holder shall also have any other rights which the Holder may have been
afforded under any contract or agreement at any time and any other rights which
the Holder may have pursuant to applicable law.

    3.  Waiver.  

    The Maker hereby waives diligence, presentment, protest and demand and
notice of protest and demand, dishonor, nonpayment of this Note, and any
statutory or other right of redemption, and expressly agrees that this Note, or
any payment hereunder, may be extended from time to time and that the Holder may
accept security for this Note or release security of this Note, all without in
any way affecting the liability of the Maker hereunder.

    4.  Collection.  

    The Maker shall pay to the Holder, upon demand, all reasonable out of pocket
expenses (including, without limitation, reasonable fees and disbursements of
counsel) incurred by the Holder in connection with the collection of any amounts
due under this Note.

    5.  Miscellaneous.  

    (a) No amendment, modification or waiver of any provision of this Note shall
be effective unless the same shall be in writing and signed by the Maker and the
Holder. The provisions of this Note shall be binding upon the successors and
assigns of the Maker.

    (b) This Note shall be enforced, governed by, and construed in accordance
with the laws of the State of New York, regardless of the choice of law or
conflict of law provisions of or any other jurisdiction. The Maker agrees that
any suit brought in connection with this Agreement shall be brought in the state
or federal courts located in the in the State of New York, County of New York.
The Maker consents to the personal jurisdiction of such courts. THE MAKER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO VENUE, INCLUDING AN OBJECTION BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT THE MAKER NOW HAS OR HEREAFTER MAY HAVE TO
THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION.

    (c) This Note shall be paid without claim of set-off or deduction of any
nature or for any cause whatsoever.

E–27

--------------------------------------------------------------------------------

    (d) Upon receipt of evidence reasonably satisfactory to the Maker of the
loss, theft, destruction or mutilation of this Note, and of indemnity reasonably
satisfactory to the Maker, if lost, stolen, destroyed or mutilated, the Maker
shall execute and deliver to the Holder a new note identical in all respects to
this Note.

    (e) No failure on the part of the Holder to exercise, and no delay in
exercising, any right, power or privilege under this Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege under this Note preclude any other or further exercise thereof or the
exercise of any right, power or privilege. The remedies herein provided are
cumulative and not exclusive of any and all other remedies provided by law.


 
 
BUSINESS SOLUTIONS GROUP, INC
 
 
By:
 
/s/ DMITRI V. SIMONENKO   

--------------------------------------------------------------------------------

E–28

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.17



SECURITY AGREEMENT
PROMISSORY NOTE
